Citation Nr: 1200872	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability to include as secondary to service-connected fracture of the right tibia and fibula.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability to include as secondary to service-connected fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2009, the Veteran testified before a Decision Review Officer in St. Paul, Minnesota.  A transcript of that hearing is of record.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist.  

At the December 2009 DRO hearing, the Veteran's accredited representative stated that she would work with the Veteran to get a VA Form 21-4142 completed so that VA could request private records from the Veteran's former employer, Uniroyal.  (See DRO hearing transcript, page 7.)  The Board acknowledges that in December 2009, the Veteran completed two VA Forms 21-4142; however, those forms are now expired.  In September 2010, VA mailed additional VA Forms 21-4142 to the Veteran; no completed forms are associated with the claims file.  The Veteran testified at the October 2011 Travel Board hearing that there is "probably one record" that VA does not have.  (See Board hearing transcript page 21.)  As the Veteran indicated at the Board hearing that there may be an outstanding pertinent record, VA should afford him another opportunity to provide VA with authorization to obtain records.  VA should request the Veteran to complete a VA Form 21-4142 for the following treatment providers, employers, or repositories:  Stout State University; University of Wisconsin McIntyre Library at Eau Claire, Uniroyal, Sacred Heart Hospital, and any other pertinent providers or employers.

The claims file indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  VA should attempt to obtain all Social Security Administration records, to include all disability determinations, pertinent to the Veteran.

The Veteran testified at the December 2009 DRO hearing that he had a skiing injury in the fall of 1961 or 1962.  He stated that he was brought to the base dispensary and was treated for hyperextension of the ankle and knees.  (See DRO hearing transcript page 2.)  The Veteran's service treatment records (STRs) are negative for any such treatment.  The Veteran should be informed that, if he has any such records, he should provide them to VA.  

In addition, the Board notes that at the DRO hearing, the DRO indicated that if STRs from the Veteran's alleged ski injury were not associated with the file, she would request those records from Lowry Air Force Base.  The Board notes that Lowry Air Force Base was closed as a military installation in the 1990s.  Moreover, outpatient clinical records are routinely kept in STRs and not under the name of the treatment facility.  Nevertheless, as the DRO indicated VA would attempt to obtain any such records, it should make such an attempt if possible.  If warranted, a formal finding of unavailability should be associated with the claims file. 



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his knees, to include employers, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include Stout State University, University of Wisconsin McIntyre Library at Eau Claire, Uniroyal, and Sacred Heart Hospital.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate all obtained records them with the claims file.

2.  Inform the Veteran that his STRs do not contain any record of treatment for a ski injury at Lowry Air Force base. The Veteran should be informed that if he has any such records, he should provide them to VA.  

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

4.  If possible, attempt to obtain all STRs for the Veteran, if any, for treatment/or examination at Lowry Air Force Base in 1961 and 1962.  If no such records are available, the RO should make a formal finding of unavailability and associate it with the claims file.  

5.  After taking any other development action deemed necessary, to include a VA examination and opinion if warranted based on additional medical evidence received, readjudicate the issues on appeal, considering all evidence received since the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


